DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al. (WO 2020/0173670).
With regards to claim 1 and 14, Campbell et al. discloses an apparatus for assisting deployment of coiled tubing (figure 1), comprising: a. a source of coiled tubing (not shown but coil tubing reels are well known); b. a coiled tubing distributor (10), comprising: i. a passageway (from moonpool slips page 11; to components 36, 38) adapted to engage the coiled tubing (figure 2), the passageway comprising a coiled tubing receiver (36, 38) adapted to receive the coiled tubing about an outer surface of the coiled tubing receive, the coiled tubing receiver comprising a predetermined radius (figure 1-5); ii. a support frame (26) connected to the passageway, the support frame adapted to accept a portion of the coiled tubing therethrough; and iii. a slip (48) 
As to claim 2-3, Campbell discloses wherein the passageway comprises: a. a first end (at top of vessel moon pool) configured to be attached to a structure (14; by way of wires 30); and b. a second end, the coiled tubing receiver (36, 38) connected to a predetermined portion of the second end (figures 1-5; connected at rails 52); wherein, the second end (at bottom) extends beyond the coiled tubing receiver (36, 38) away from the first end (top of moonpool; figures 1-5).
As to claim 4, Campbell discloses wherein the support frame (26) is hingedly attached to a predetermined portion of the passageway (hinged attached at 42, 44 and 34, 30; figure 4).
As to claim 5-6, Campbell discloses wherein the support (30, 32, 34) comprises a plurality of supports, each hingedly connected to the passageway at a first end of each such the support and connected to the support frame (26) at a second end of each such the support (figure 4). 
As to calims 7-8, Campbell discloses wherein the support (30, 32, 34) is connected to the support frame (26) at a padeye (figure 4; padeye connection between 30 and 34) connected to the support frame and to the second end of the support and wherein the support (30) comprises a rope or a chain (figure 1-5).
As to claim 13, Campbell discloses wherein the slip (48) comprises a non-damaging, self-aligning slip (figure 2).
As to claim 15, Campbell discloses wherein: a. the passageway comprises a first end configured to be attached to the structure (at moon ppol) and a second end wherein the coiled tubing receiver (36, 38) is connected to a predetermined portion of the second end (figure 1) and the second end extends beyond the coiled tubing receiver away from the first end (at bottom); b. the support frame (26) is hingedly attached to a predetermined portion of the passageway (hinged attached at 42, 44 and 34, 30; figure 4); and c. compensation for motion of the structure while the portion of the coiled tubing is deployed about the coiled tubing receiver through the slip (48) is achieved by allowing the support frame to pivot at the point at which it is hingedly attached to the predetermined portion of the passageway as the structure moves (figures 1-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (WO 2020/0173670).
As to claim 9, Campbell discloses wherein the passageway comprises a frame (figures 1-5). Campbell discloses the invention substantially as claimed. However, Campbell is silent about wherein the passageway comprises an A-frame. It would have been an obvious matte of design choice to modify the shape of the frame to be an A-frame, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	
Allowable Subject Matter
Claims 10-12 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678